Citation Nr: 0112408	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  95-32 914	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 29, 1997, Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from February 1966 to March 
1969. 

This matter is currently before the Board on motion by the 
veteran as to CUE in a September 29, 1997, Board decision. 


FINDINGS OF FACT

The Board's September 29, 1997, decision, which denied 
service connection for PTSD, was consistent with and 
supported by the evidence of record and the existing legal 
authority.


CONCLUSION OF LAW

The September 29, 1997, Board decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. § 20.1400 et. seq. (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that in September 1997, the Board denied 
entitlement to service connection for PTSD because the record 
did not reflect that the veteran engaged in combat nor did 
the veteran provide credible supporting evidence of an 
inservice stressor.  

Following the Board's 1997 denial, the veteran's 
representative requested reconsideration of this decision on 
the basis that the Board committed obvious error in finding 
that PTSD was not shown by the facts in the case.  In 
February 1998, the Board disagreed and found that the 1997 
decision was final and did not involve obvious error 
warranting reversal.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its motion, or by a part to that 
decision.  38 C.F.R. § 20.1400.  A party that disagrees with 
the Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes CUE and what does not:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The correct facts of record as they were known at the time of 
the Board's decision in 1997 included VA examination and 
clinical records that showed diagnoses of PTSD.  The veteran 
reported stressors that include running over and killing a 
child while driving a truck; witnessing the death of friend 
by enemy forces; being exposed to daily artillery fire; and 
experiencing the trauma of losing his entire unit. The 
service personnel records indicated that the veteran was a 
baker and was assigned to several different units and 
service, maintenance, and transportation companies while 
serving in Vietnam.  Significantly, however, the records did 
not show that he engaged in combat with the enemy.  He was 
unable to remember his unit of assignment.  Furthermore, the 
veteran did not provide detailed information including dates 
or other specific information regarding his stressors.

The pertinent criteria in effect at the time of Board's 
September 1997 decision, noted that service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1996).

After a review of the record, the Board concludes that the 
September 1997 Board's decision denying service connection 
for PTSD was reasonably supported by the evidence then of 
record, and is not clearly and unmistakably erroneous, as the 
claim was not well-grounded.  

In denying service connection on this basis, the Board notes 
that the 1997 Board decision, correctly applying the law and 
regulations extant at the time, first considered the 
veteran's service records and correctly noted the facts did 
not show that he engaged in combat with the enemy during his 
Vietnam  service. 

After determining that any claimed stressor was not 
combat-related, the 1997 Board decision, in accordance with 
the law and regulations extant at the time, then discussed 
the lay evidence (or the absence thereof) regarding the 
veteran's claimed inservice stressors, determined the 
credibility and probative value of such evidence, and 
presented a statement of reasons and bases for its 
determinations.  

The existence of a valid stressor being a critical component 
of a well-grounded claim for service connection for PTSD, and 
a factual question for the Board to decide, the Board 
reviewed the lay evidence regarding the veteran's claimed 
inservice stressors and whether any was corroborated by 
credible supporting evidence.  Under the law as it then 
stood, the question of whether a stressor was sufficient, was 
at least arguably a question of fact for the Board to 
determine.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993). 

With respect to the medical evidence of record, in finding 
that no valid stressor was established by the record, the 
Board in effect found that there was no possible basis for 
the grant of service connection for PTSD in this case, as 
there was no factual basis for any medical conclusion that 
the veteran had PTSD which was a result of any such 
unverified stressor from his claimed military experiences.

The Board notes that the veteran's representative in a March 
2001 statement contended that the Board did not take into 
consideration the veteran's statements regarding the death of 
his friends Michael Williams and Lawrence Nixon.  In a 
statement received in April 1998, to reopen a claim for 
service connection for PTSD, the veteran stated that a 
friend, Michael Williams, was killed in 1966 and another 
friend Lawrence Nixon was wounded in 1967.  Significantly, 
however, at the time of the September 1997 decision, these 
statements had not been entered into the record.  Therefore, 
as it was not of record, and is not contended to have been of 
record in September 1997, the allegation that the Board did 
not consider such evidence is, on its face, not CUE.  The 
controlling regulation provides that the "evidence to be 
reviewed for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made." 38 C.F.R. § 20.1403(b).  The 
statements filed in 1998 with the moving party's attempt to 
reopen a claim for service connection for PTSD is not 
evidence for consideration in a CUE motion, as the evidence 
must be based on the record "on the record . . . that existed 
when that decision was made," in this case September 29, 
1997.

The Board finds that the 1997 Board decision correctly 
concluded that the veteran had not met the initial burden of 
presenting a well-grounded claim, in view of the evidentiary 
record showing a lack of credible supporting evidence that 
his claimed inservice stressors actually occurred, and the 
lack of probative value of the medical evidence which linked 
the current symptomatology to the unverified inservice 
stressor, and the Board thus finds no CUE in the 1997 Board 
decision denying service connection for PTSD on that basis.  
Rather, it represented a reasonable exercise of rating 
judgment, and was clearly not an error about which 
"reasonable minds could not differ" as contemplated by 38 
C.F.R. § 20.1403(a).  The Board also affirms that the law and 
regulations extant at the time were correctly applied to the 
evidence of record in 1997 to deny the claim for service 
connection for PTSD as not well grounded.


ORDER

The claim of CUE in the September 29, 1997, Board decision, 
which denied service connection for PTSD, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



